[Cite as State ex rel. Bradley v. Haas, 2021-Ohio-932.]


 STATE OF OHIO    )                                       IN THE COURT OF APPEALS
                  )ss:                                    NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 STATE OF OHIO EX REL.                                    C.A. No. 29886
 MICHAEL W. BRADLEY

        Relator

        v.

 MAGISTRATE HAAS, SUMMIT                                  ORIGINAL ACTION IN
 COUNTY PROBATE COURT, ET                                 MANDAMUS
 AL.

        Respondents



Dated: March 24, 2021



        PER CURIAM.

        {¶1}     Relator, Michael W. Bradley, has petitioned this Court for a writ of

mandamus to compel Respondents, Magistrate Haas, Summit County Probate Court, and

the clerk of court for the Summit County Probate Court, to file a complaint he presented

for filing. Respondents have moved to dismiss as moot and provided this Court with a

time-stamped copy of the complaint demonstrating that it has been filed and assigned a

case number. Mr. Bradley responded to the motion to dismiss. Because the complaint

has been filed, Mr. Bradley’s claim is moot, and this Court dismisses his petition.

        {¶2}     To obtain a writ of mandamus, Mr. Bradley must demonstrate that he has a

clear legal right to the relief requested, that Respondents have a clear legal duty to provide
                                                                                C.A. No. 29886
                                                                                    Page 2 of 3

it, and that there is no adequate remedy available in the ordinary course of law. State ex

rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, ¶ 6. It is well-settled that

mandamus will not “compel the performance of a duty that has already been performed.”

State ex rel. Grove v. Nadel, 84 Ohio St.3d 252, 253, 1998-Ohio-541.

       {¶3}   Mr. Bradley sought the writ of mandamus to order Respondents to file a

complaint. This Court may consider evidence outside the complaint to determine that an

action is moot. State ex rel. Nelson v. Russo, 89 Ohio St.3d 227, 228 (2000). According

to the motion to dismiss, Respondents have filed the complaint. Accordingly, this matter

is moot.

       {¶4}   Because Mr. Bradley’s claim is moot, his petition is dismissed. No costs

are taxed in this action.

       {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                  LYNNE S. CALLAHAN
                                                  FOR THE COURT

HENSAL, J.
TEODOSIO, J.
CONCUR.
                                                                   C.A. No. 29886
                                                                       Page 3 of 3

APPEARANCES:

MICHAEL W. BRADLEY, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant
Prosecuting Attorney, for Respondent.